ORDER

PER CURIAM.
James E. Hall (Defendant) appeals from a judgment of conviction of distribution, delivery or sale of a controlled substance. Defendant alleges trial court error in denying his motion for continuance. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in denying Defendant’s motion for continuance. State v. Middleton, 995 S.W.2d 443, 464 (Mo. banc 1999). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only.
We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).